UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 11, 2015 Commission File Number: 000-51071 SPY INC. (Exact name of Registrant as specified in its Charter) Delaware 33-0580186 (State or other jurisdiction of incorporation) (IRS Employer Identification No.) 2070 Las Palmas Drive, Carlsbad, California 92011 (Address of principal executive offices) 760-804-8420 (Registrant’s Telephone Number) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. SPY, Inc. (the “Company”) today issued a press release announcing its financial results for the three and six months ended June 30, 2015.A copy of the press release is attached as Exhibit 99.1. In accordance with General Instruction B.2 for Form 8-K, the information in this Form 8-K, including Exhibit 99.1, shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as expressly set forth by specific reference in such filing. Item 8.01 Other Events. See Item 2.02. Item 9.01 Financial Statements and Exhibits. See Exhibit Index. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SPY, Inc. Date: August 11, 2015 By: /s/ Jim McGinty Name:Jim McGinty Title:Chief Financial Officer, Treasurer and Secretary EXHIBIT INDEX Exhibit No. Description Press Release, dated August 11, 2015
